Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 11/30/2021 is acknowledged.

The following is an examiner’s statement of reasons for allowance: The instant claims 1-9 are allowable over the cited prior art of record. The cited prior art of record fails to fairly teach or suggest a method of preparing an electrode comprising each step as set forth by the instant claim 1. While references cited (such as that on the foreign search report submitted by applicant on the PTO-1449) teach a method of preparing a multi-layered electrode, wherein the first electrode layer (at least) is formed via a sputtering (physical vapor deposition) process, the references fail to teach that the step of producing defects (reliefs features, or protrusions) in the electrode layer during the vapor deposition production step, followed by providing a masking layer on the first electrode layer to cover the layer where there are no protrusions, then conducting an etching removal step of the first electrode layer, removing the masking layer, and forming a second electrode layer on the exposed surface of the remaining portion of the first electrode layer. While references cited by the office on the PTO-892 comprise protrusions, and form layers via sputtering and/or physical vapor deposition, but also fail to fairly teach or suggest to one of ordinary skill in the art to perform a method comprising each step as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel non-elected product claims 10-14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722